—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered May 8, 1997, convicting him of murder in the second degree, attempted murder in the second degree, assault in the first degree, reckless endangerment in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that reversal is required due to the prosecutor’s improper summation is largely unpreserved for appellate review (see, CPL 470.05 [2]; People v Hinckson, 266 AD2d 404; People v Candelario, 260 AD2d 391; People v Feliciano, 254 AD2d 496). In any event, the challenged comments do not require reversal. A prosecutor has broad latitude during summation, particularly when responding to defense counsel’s summation (see, People v Galloway, 54 NY2d 396; People v Reddi, 266 AD2d 406), and here the prosecutor’s statements were, for the most part, fair comment on the evidence, or fair response to the defense summation, which extensively *597attacked the credibility of the People’s witnesses (see, People v David, 266 AD2d 228; People v Reddi, supra; People v Lee, 209 AD2d 723). Furthermore, the evidence of the defendant’s guilt was overwhelming, rendering any error harmless (see, People v Crimmins, 36 NY2d 230; People v Brosnan, 32 NY2d 254, 263; People v Santiago, 265 AD2d 351). O’Brien, J. P., Krausman, Florio and McGinity, JJ., concur.